UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6726



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHUKS EVARISTUS NWANERI,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-91-305-HAR, CA-96-3051-JFM)


Submitted:   October 7, 1997              Decided:   October 28, 1997


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chuks Evaristus Nwaneri, Appellant Pro Se. Jan Paul Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny Appellant's motions

for appointment of counsel and a certificate of appealability and
dismiss the appeal on the reasoning of the district court. United
States v. Nwaneri, Nos. CR-91-305-HAR; CA-96-3051-JFM (D. Md. Apr.

29, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2